DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 02, 2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Referring to claim 14, the limitation “the connector comprises: a first connector provided in the first substrate, and a second connector provided in the second substrate, and wherein one of the first connector or the second connector comprises a conductive pin that extends toward the other, and the other has a hole into which the conductive pin is inserted” contain new matter in term of the limitation “the connector comprises an opening provided therein and passing through both side surfaces of the connector facing a longitudinal direction and the longitudinal direction is substantially parallel to the first surface of the first substrate and/or the third surface of the second substrate” in claim 1.
Figures  8A-8B and figure 9A-9B define two different type of connectors, and the limitation in claim 1 as mentioned above refers to figures 8A-8B  cannot be part or combine with  the limitation of claim 14. Specification do not  have any support.
Therefore, claim 14 contains new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claim 14, the limitation “the connector comprises: a first connector provided in the first substrate, and a second connector provided in the second substrate, and wherein one of the first connector or the second connector comprises a conductive pin that extends toward the other, and the other has a hole into which the conductive pin is inserted” is unclear or indefinite in term of the limitation “the connector comprises an opening provided therein and passing through both side surfaces of the connector facing a longitudinal direction and the longitudinal direction is substantially parallel to the first surface of the first substrate and/or the third surface of the second substrate” in claim 1.
Figures  8A-8B and figures 9A-9B define two different type of connectors, and the limitation in claim 1 as mentioned above refers to figures 8A-8B  cannot be part or combine with  the limitation of claim 14. 
Therefore, claim 14 is unclear or indefinite.

Claim Objections
Claims 1, 6, and 18 are objected to because of the following informalities:  
Referring to claims 1, 6, and 18, the term “a longitudinal direction” in the limitation “the connector comprises an opening provided therein and passing through both side surfaces of the connector facing a longitudinal direction “lacks antecedent basis. Because it is not clear that term “a longitudinal direction” refers to what such as connector , first circuit board, or second circuit board. 
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luce et al. (US20180084323, hereinafter Luce) in view of Matsumoto et al. (US6224394, hereinafter Matsumoto).

Referring to claim 1, Luce discloses an electronic device (figure 10-11) comprising: 
a first substrate (174) on which a first electrical element (974 or 920) and a first conductive structure (944), which is configured to surround the first electrical element ( 974 or 920), are disposed; 
a second substrate (172) on which a second electrical element (972 or 914) and a second conductive structure (942), which is separately connected to the first conductive structure (40), are disposed; and 
a connector (932) disposed between the first substrate (174) and the second substrate (172) and electrically connects the first electrical element to the second electrical element (electrically connect 172 and 174; paragraph 0102 states, “the first circuit by 172 may be in electrical communication with the second circuit board 174 by way of an interposer 934”).;
wherein the first substrate (174) comprises a first surface on which the first conductive structure is disposed (a top surface of 174) and a second surface opposite to the first surface (a bottom surface of 174), 
wherein the second substrate  (172) comprises a third surface facing the first surface (a bottom surface of 172) and a fourth surface opposite to the third surface (a top surface of 174), and wherein the first conductive structure  is in contact with a partial area of the third surface (944 contacts with a partial area of the bottom surface of 172).
Luce fails to disclose  connector comprises an opening provided therein and passing through both side surfaces of the connector facing a longitudinal direction and the longitudinal direction is substantially parallel to the first surface of the first substrate and/or the third surface of the second substrate.

Matsumoto disclose  the connector (see figure 1 in view of figure 4) comprises an opening provided therein and passing through both side surfaces of the connector facing a longitudinal direction (see opening in the connector 4 passing though both side surfaces of the connector facing a longitudinal direction of the connector 4)   and the longitudinal direction is substantially parallel to the first surface of the first substrate and/or the third surface of the second substrate (wherein the longitudinal direction of 4 is substantially parallel a top surface of 12 and/or a bottom surface of 11).
   It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Luce to have a connector as taught by Matsumoto because the elliptic deformation of the tubular connector 4 under a compressive force has an effect to increase the contacting surface areas between the electrode terminals 11A,12A and the contacting layers 3 available for electric connection; and connector capable of electrically connecting oppositely positioned arrays of electrode terminals with relatively low resistance and with high reliability and stability.

  Referring to claim 4, Luce in view of Matsumoto disclose the electronic device of claim 1, but fail to disclose wherein the connector comprises a plurality of conductive areas, and wherein the plurality of conductive areas are spaced a predetermined distance from each other (see figure 1 of Matsumoto wherein plurality of conductive areas 61- 65 space apart from each other).


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Luce, Matsumoto, and in view of Song et al. (US20150264842, hereinafter Song).

Referring to claim 2, Luce in view of Matsumoto disclose the electronic device of claim 1, but fail to disclose wherein one of one side surface of the first conductive structure or one side surface of the second conductive structure has a coupling protrusion that protrudes toward the other, and wherein the other has a coupling groove into which the coupling protrusion is accommodated.

Song discloses the electronic device of claim 1, wherein one of one side surface of the first conductive structure or one side surface of the second conductive structure has a coupling protrusion that protrudes toward the other, and wherein the other has a coupling groove into which the coupling protrusion is accommodated (shield cans 320 and 330 figure 4B wherein  shield 330 provided on a top surface of second component 210 extend toward first component 310 and shield can 330 has a coupling protrusion couple to groove of shield can 320; ).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Luce in view of Matsumoto to have second conductive structure extending on first conductive structure with coupling portions as taught by Song because paragraph substrate of Song Sates, “ The shield can includes a shield cover having a bump protruding laterally therefrom, and a shield frame having a connecting part for selectively fixing the bump at a first height or a second height such that the shield frame is fastened to the shield cover. ” paragraph 00081 of Song states the shield can 320 and 330 is a device used to perform electromagnetic shielding for various internal devices (e.g., the AP 210 shown in FIG. 2,) mounted on a substrate 310 (e.g., a printed circuit board (PCB)).

Referring to claim 5, Luce in view of Matsumoto disclose the electronic device of claim 1, but fail to disclose wherein the second conductive structure surrounds the first conductive structure.
Song discloses wherein the second conductive structure surrounds the first conductive structure (shield cans 320 surround 330 figure 4B wherein  shield 330 provided on a top surface of second substrate 210  extend toward first component 310 and shield can 330 has a coupling protrusion couple to groove of shield can 320).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Luce in view of Matsumoto to have second conductive structure extending on first conductive structure with coupling portions as taught by Song because paragraph substrate of Song Sates, “ The shield can includes a shield cover having a bump protruding laterally therefrom, and a shield frame having a connecting part for selectively fixing the bump at a first height or a second height such that the shield frame is fastened to the shield cover. ” paragraph 00081 of Song states the shield can 320 and 330 is a device used to perform electromagnetic shielding for various internal devices (e.g., the AP 210 shown in FIG. 2,) mounted on a substrate 310 (e.g., a printed circuit board (PCB)).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Luce in view of Matsumoto and further in view of Asahi et al. (US20050184381, hereinafter Asahi).

  Referring to claim 3, Luce in view of Matsumoto disclose the electronic device of claim 1, but fail to disclose wherein the connector comprises at least one ground.
Asahi discloses wherein the connector comprises at least one ground. (20g in figure 20, paragraph 0249 states, “as shown in FIG. 20, when the U/L-shaped side wiring 20 s is formed as a signal line and the U/L-shaped side wirings 20 g are formed as ground lines on both side of the signal line 20 s, they forms the coplanar construction”).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Luce in view of Matsumoto to have one of connection member as taught by Asahi because paragraph 0249 of Asahi Sates, “as shown in FIG. 20, when the U/L-shaped side wiring 20 s is formed as a signal line and the U/L-shaped side wirings 20 g are formed as ground lines on both side of the signal line 20 s, they forms the coplanar construction. This construction controls a characteristic impedance and avoids a problem of impedance mismatch between the via and the wiring which problem occurs in the connection member with a via”.

Claims 6-7, 9-10, 12-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Luce et al. (US20180084323, hereinafter Luce) in view of Matsumoto et al. (US6224394, hereinafter Matsumoto), and Arai (US5967799, hereinafter Arai).

Referring to claim 6, Luce discloses an electronic device (upside down of figures 10-11) comprising: 
a first substrate (172) comprising a first mounting area (area between 944 ) on which a first electrical element (914) is disposed, a first signal line (972) electrically connected to the first electrical element (972);
a first conductive structure (944) provided on the first substrate (172) in order to surround at least a portion of the first mounting area (area between 944 );
a second conductive structure (946) coupled to at least a portion of a peripheral portion of the second substrate (a peripheral portion of a surface of 946 coupling 946)    
 
a second substrate (174) comprising a second signal line (974) and stacked above the first substrate in order to face the first mounting area (the surface of 502); and 
a connector (934) provided on at least one of the first mounting area or the second substrate and configured to electrically connect the first signal line of the first substrate to the second signal line of the second substrate (934 connected  972 and 974);
wherein the first substrate (172) comprises a first surface on which the first conductive structure is disposed (a first surface of 172  at 944) and a second surface opposite to the first surface (a second surface of 172 opposite to a first surface of 172  at 944), 
wherein the second substrate  (174) comprises a third surface facing the first surface (a third surface of 174 at 944) and a fourth surface opposite to the third surface (a forth surface of 174 opposite to the third surface of 174 at 944), and wherein the first conductive structure  is in contact with a partial area of the third surface (944 contacts with a partial area of the third surface of 174 ).

Luce fails to disclose a first substrate comprising a first ground area; a first conductive structure electrically connected to the first ground area
a second substrate comprising a second ground area (area of 501 connected ground line 20g in figure 20 in view of figure 1-3) and electrically connected to the second ground area, and separably coupled to the first conductive structure;
the connector comprises an opening provided therein and passing through both side surfaces of the connector facing a longitudinal direction and the longitudinal direction is substantially parallel to the first surface of the first substrate and/or the third surface of the second substrate.

Arai discloses a first substrate comprising a first ground area (10a on 10); a first conductive structure electrically connected to the first ground area (13a in figures 1-2)
a second substrate comprising a second ground area (ground pattern 11a on 11 ) and the first conductive structure electrically connected to the second ground area (13b in figures 1-2), and separably coupled to the first conductive structure (13b in figures 1-2 coupled to 13a).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Luce to have arrangement as taught by Arai because Arai Sates that the coupling unit 13 electromagnetically shields the stacking connector 12, and undesirable electromagnetic noise hardly radiated from the stacking connector 12 to the outside of the printed circuit board structure. Thus, the coupling unit 13 serves as an electromagnetic shield. Moreover,  the coupling unit 13 decreases the impedance between the ground lines GL1/GL2 and GL11/GL12, and the electromagnetic noise is decreased.

Matsumoto disclose  the connector (see figure 1 in view of figure 4) comprises an opening provided therein and passing through both side surfaces of the connector facing a longitudinal direction (see opening in the connector 4 passing though both side surfaces of the connector facing a longitudinal direction of the connector 4)   and the longitudinal direction is substantially parallel to the first surface of the first substrate and/or the third surface of the second substrate (wherein the longitudinal direction of 4 is substantially parallel a top surface of 12 and/or a bottom surface of 11).
   It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Luce in view of Arai to have a connector as taught by Matsumoto because the elliptic deformation of the tubular connector 4 under a compressive force has an effect to increase the contacting surface areas between the electrode terminals 11A,12A and the contacting layers 3 available for electric connection; and connector capable of electrically connecting oppositely positioned arrays of electrode terminals with relatively low resistance and with high reliability and stability.

Referring to claim 7, Luce in view of Arai and Matsumoto disclose the electronic device of claim 6, wherein the first conductive structure, the second conductive structure, the first ground area, and the second ground area define a shielding space (see area between the first conductive structure, the second conductive structure, the first ground area, and the second ground area define a shielding space at mounting area in Luce in view of Arai), 
wherein the first conductive structure comprises: 
a first inner surface facing the shielding space, and a first outer surface opposite to the first inner surface (inner surface and out surface of 13a in figure 2 of Arai), and 
wherein the second conductive structure comprises: a second inner surface facing the shielding space, and a second outer surface opposite to the second inner surface (inner surface and out surface of 13b in figure 2 of Arai), 
wherein one of the first outer surface of the first conductive structure or the second inner surface of the second conductive structure has a coupling protrusion that protrudes toward the other, and wherein the other of the first outer surface of the first conductive structure or the second inner surface of the second conductive structure has a coupling groove into which the coupling protrusion is accommodated (see figure 2 of aria at 13d).


Referring to claim 9, Luce in view of Arai and Matsumoto disclose the electronic device of claim 6, wherein the second substrate (174 in upside down figure 11 of Luce) comprises: 
a second mounting area on which a second electrical element is disposed (area between 944), and at least a portion of the second mounting area faces the first mounting area (the area of 174 between 944 faces the area of 172 between 944 where component  914 deposed).

Referring to claim 10, Luce in view of Arai and Matsumoto disclose the electronic device of claim 6, wherein the second conductive structure extends from at least a portion of the fourth surface toward the first surface of the first substrate ( see 13b in Arai), 

Referring to claim 12, Luce in view of Arai and Matsumoto disclose the electronic device of claim 10, wherein the second conductive structure comprises: 
a first portion which is disposed on the fourth surface of the second substrate (13b on top surface of 11 in figure 2 of Arai); and 
a second portion which extends from an edge of the fourth surface toward the first surface of the first substrate and is coupled to the first conductive structure (32 extend from an edge  of  top surface of 11 toward the first surface of 10 and couple to 13a, see figure 2 of Arai).

Referring to claim 13, Luce in view of Arai and Matsumoto disclose the electronic device of claim 10, wherein the first conductive structure, the second conductive structure, the first ground area, and the second ground area define a shielding space, and wherein an inner surface of the first conductive structure is disposed closer to the shielding space than an inner surface of the second portion of the second conductive structure. (inner surface of 1a closer to shield space at connector 12 than 132, see figure 2 of Arai).

Referring to claim 15, Luce in view of Arai and Matsumoto disclose the electronic device of claim 6, wherein the connector is compressible in order to be press-fitted between a first conductive pad of the first substrate and a second conductive pad of the second substrate (see figure 4 of Matsumoto wherein connector 4 is compressible).

Referring to claim 16, Luce in view of Arai and Matsumoto disclose the electronic device of claim 6, wherein the connector further comprises a plurality of conductive areas provided on a surface thereof (see figure 1 of Matsumoto wherein plurality of conductive areas 61- 65  on a surface of connector 4).

Referring to claim 17, Luce in view of Arai and Matsumoto disclose the electronic device of claim 16, wherein the plurality of conductive areas are spaced a predetermined distance in the longitudinal direction, and wherein each of the plurality of conductive areas is provided along the surface in a direction perpendicular to the longitudinal direction. (see figure 1 of Matsumoto wherein plurality of conductive areas 61- 65  of connector 4 along the surface in a direction perpendicular to the longitudinal direction).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Luce, Arai,   and further in view of Custer et al. ( US20020016096, hereinafter Custer).

Note: this rejection given to acknowledged that prior art available for this type of connector; however, see first rejection of U.S.C. 112 above.
Referring to claim 14, Luce in view of Arai and Matsumoto disclose the electronic device of claim 6, but fail to disclose wherein the connector comprises: a first connector provided in the first substrate, and a second connector provided in the second substrate, and wherein one of the first connector or the second connector comprises a conductive pin that extends toward the other, and the other has a hole into which the conductive pin is inserted.

Custer discloses wherein the connector comprises: a first connector provided in the first substrate, and a second connector provided in the second substrate, and wherein one of the first connector or the second connector comprises a conductive pin that extends toward the other, and the other has a hole into which the conductive pin is inserted (see connector pin 30 in board 10 connected to connector hole in board 20 in figure 2).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Luce in view of Arai and Matsumoto to have connector structure as taught by Custer because paragraph 0010 of Custer States, “there is a need for an inexpensive method for installing a low-cost RF interconnection for providing a low-radiation, low-reflection RF path between multiple circuit boards or assemblies. There is also a need for an interconnection that may be installed, connected, and disconnected without manual operations”.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN209710612U, hereinafter Tang) in view of Matsumoto et al. (US6224394, hereinafter Matsumoto) and Malek et al. (US20130048369, hereinafter Malek).

Referring to claim 18, Tang disclose the electronic device comprising:
 wherein the first substrate comprises a first surface (top surface of 201 in figures 1-2) and a second surface opposite to the first surface (bottom surface of 201), 
wherein the second substrate comprises a third surface (bottom surface of 202) and a fourth surface opposite to the third surface (top surface of 202), the second substrate being disposed so that third surface facing the first surface (bottom surface of 202 facing top surface of 201);
a first conductive structure (203) provided on the first substrate (201), extending from the first surface to the third surface, and configured to surround at least a partial area of the first surface ( 203 extending from top surface of 201 to bottom surface of 202; 203 contacting 202 at 2022; The contact 2034 of 203 is in electrical contact with the second conductive region 2022 of 202);
a second conductive structure (204) comprising a first portion which is disposed on the fourth surface of the second substrate (a first portion on top surface of 202); and a second portion which extends from an edge of the fourth surface toward the first surface of the first substrate and is coupled to the first conductive structure (a second portion extend from an edge of top surface of 202 toward the top surface of 201 and couple to 40 at 42, see figure 5 and coupled to 203).

Tang fails to disclose wherein the second portion has a coupling protrusion that protrudes toward the first conductive structure, and wherein the first conductive structure has a coupling groove into which the coupling protrusion is accommodated
a connector disposed between the first surface of the first substrate and the third surface of the second substrate and electrically connects the first substrate to the second substrate;
connector comprises an opening provided therein and passing through both side surfaces of the connector facing a longitudinal direction and the longitudinal direction is substantially parallel to the first surface of the first substrate and/or the third surface of the second substrate.

Malek discloses wherein the second portion has a coupling protrusion that protrudes toward the first conductive structure, and wherein the first conductive structure has a coupling groove into which the coupling protrusion is accommodated (see 36b of 30 and 46b of 40 in figure 5).
It would have been obvious design choice to ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Tang to have interlock structure of conductive structures  as taught by Malek because paragraph 0040 of Malek states, “Shield lid 40 may be coupled to shield fence 30 by interlocking at least one interlocking lid feature 46 of shield lid 40 with at least one respective interlocking fence feature 36 of shield fence 30 when shield assembly 70 is fully assembled. An interlocking fence feature 36 and an associated interlocking lid feature 46 may include any suitable elements that may interlock or otherwise interact with one another in any suitable manner for restricting the movement of shield lid 40 with respect to shield fence 30 in at least one direction or at least one degree of freedom when shield assembly 70 is fully assembled.”.

Matsumoto disclose  a connector (see figure 1 in view of figure 4) disposed between the first surface of the first substrate and the third surface of the second substrate and electrically connects the first substrate to the second substrate (a connector 4 electrical connects between surfaces of 11 and 12) and ;
the connector (see figure 1 in view of figure 4) comprises an opening provided therein and passing through both side surfaces of the connector facing a longitudinal direction (see opening in the connector 4 passing though both side surfaces of the connector facing a longitudinal direction of the connector 4)   and the longitudinal direction is substantially parallel to the first surface of the first substrate and/or the third surface of the second substrate (wherein the longitudinal direction of 4 is substantially parallel a top surface of 12 and/or a bottom surface of 11).
   It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Luce in view of Malek to have a connector as taught by Matsumoto because the elliptic deformation of the tubular connector 4 under a compressive force has an effect to increase the contacting surface areas between the electrode terminals 11A,12A and the contacting layers 3 available for electric connection; and connector capable of electrically connecting oppositely positioned arrays of electrode terminals with relatively low resistance and with high reliability and stability.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tang  and Malek, and Matsumoto, and  further in view of Arai et al. ( US5967799, hereinafter Arai).

Referring to claim 20, Tang in view of Malek and Matsumoto disclose the electronic device of claim 18, but fail to disclose wherein the first conductive structure is electrically connected to a first ground area defined in the first substrate, and wherein the second conductive structure is electrically connected to a second ground area defined in the second substrate.

Arai discloses a first ground area in the first substrate (10a on 10); a first conductive structure electrically connected to the first ground area (13a connected to 10a in figures 1-2)
a second ground area in the second substrate (ground pattern 11a on 11 ) and the first conductive structure electrically connected to the second ground area (13b connected to 11a in figures 1-2),
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Tang in view of Malek and Matsumoto to have arrangement as taught by Arai  in order to have common ground as well as Arai Sates that the coupling unit 13 electromagnetically shields the stacking connector 12, and undesirable electromagnetic noise hardly radiated from the stacking connector 12 to the outside of the printed circuit board structure. Thus, the coupling unit 13 serves as an electromagnetic shield. Moreover,  the coupling unit 13 decreases the impedance between the ground lines GL1/GL2 and GL11/GL12, and the electromagnetic noise is decreased.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-10,12-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PARESH PAGHADAL/         Primary Examiner, Art Unit 2847